Title: To Thomas Jefferson from Robert Leslie, 28 January 1801
From: Leslie, Robert
To: Jefferson, Thomas



Sir
Philadelphia Janry. 28th 1801

As I am confident you must at the time you receive this, have a variety of subjects to engage your attention, of much more consequence than any thing contained in it, I tharefore hope if you are not perfectly disengaged for a few minuts, you will lay it aside.
When you have time to look at it, I beg leave to observe, that the interview I had the honour to have with you, the day after my arival in Philadelphia, was so short, that I had not time to inform you, of a variety of useful arts, with which I had made myself acquainted, while in England, Maney of which, I thought might be of adventage to the United States.
In addition to what relates to my own business I have acquired the best, and most approved, methods of manufacturing, Plate of all kinds: Jewelry, and every useful article of metle, (from a Cannon, down to a sewing needle) and Perticularly Edgetools.
The reason Sir which induces me to trouble you with this information, is from a conviction that no person is a better able to judge of the benefits (if any) which may arise from the introduction of any of the above arts in America.
But as I am convinced that you have not leisure at present, to go into any kind of investigation of those subjects, I shall wave all farther observations on that head, the main object of this letter, being to request the favour of your opinion, on the most suitable place for the residence of such a person as you may suppose me to be.
You will perhaps recolect, that when I had the honour of seeing you last, I took the liberty of asking your opinion of the City of Washington, to which you very justly observed, that until congress had once met thare, it would be impossible to give an opinion, as it was  probible, if thay found on trial, that thay could not be well accommodated thare, they would remove the Seate of government to some other place.
Perhaps the time that Congress have been at that place (tho short) has been sufficent to deside that point, if so, I shall esteem it a particular favour, if you will be so good as to drop me a line on the subject, if it is only three words, to say it will, or will not, be a suitable place for my residence, as I have since my return to America, determined to be governed in that point, intierly by your opinion, in consequence of which, I have not commenced business any whare, but have employ’d my time, in settling the accompts of my late partnership, which I have nearly compleated, and am ready to begin the world a new, in what ever way may seem most adventageous, to the public and myself.
Tho I am well convinced that you at present, have no right to retain that favourable opinion of my abilitys, you ware once pleased to express, as few of the inventions and improvements, I have proposed have been compleated, you must naturally suppose me like maney of my Country men, who have been either too vain, or too sanguine, to refrain from boasting of their inventions, till thay had underwent a proper Course of experiments.
For me at present to detail all the various circumstances which prevented me from compleating the several things I have proposed, would be gratifying myself, at the expence of your time, which I know I have trespassed too much on already, but hope I shall yet regain your good opinion, by exhibiting not only all I have proposed, but more,
I am Sir your most obedient Ser

Robert Leslie


PS Thare are two other branches of business, the machanical operations of which, I made myself acquainted with in England, thay are the Stamp Office, and the Mint, but thay are now perhaps as well performed in America, as is necessary, if not, I could probably give some useful information, to those engaged in the business

